 

 

USDC SDNY

 

 

 

 

 

 

 

 

DOCUMENT
UNITED STATES DISTRICT COURT
LLY FILED
SOUTHERN DISTRICT OF NEW YORK §I(J):C#FFROMCA
_ - DATE m
COREY WILLIAMS,
Petitioner, 16 Civ. 8329 (PAE) (SN)
_v_
OPINION & ORDER

SUPERINTENDENT CHAPPIUS, et al.,

Respondents.

 

 

PAUL A. ENGELMAYER, District Judge:

On November 16, 2018, Magistrate Judge Sarah Netburn issued a Report and
Recommendation (the “Report”) recommending that petitioner Corey Williams’ petition for Writ
of habeas corpus pursuant to 28 U.S.C. § 2254 be denied. For the following reasons, the Court
adopts the Report in full and denies Williams’ petition
I. Background

The Court incorporates by reference the summary of the trial and procedural history set
forth in the Report. See Report at 3-9.

II. Discussion

In reviewing a Report and Recommendation, a district court “may accept, reject, or
modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28
U.S,C. § 636(b)(1)(C). “To accept those portions of the report to Which no timely objection has
been made, a district court need only satisfy itself that there is no clear error on the face of the
record.” Ruz`z v. Citibank, N.A., No. 10 Civ. 5950 (KPF) (RLE), 2014 WL 4635575, at *2
(S.D.N.Y. Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC) (AJP), 2009 WL

2001439, at *4 (S.D.N.Y. July 8, 2009), ajj"’d 453 Fed. App’x 88 (2d Cir. 2011)); See also, e.g.,
l

Mims v. Walsh, No. 04 Civ. 6133 (BSJ) (FM), 2012 WL 6699070, at *2 (S.D.N.Y. Dec. 23,
2012) (quoting Ea'wara’s v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006)). Here,
because neither party has submitted objections to the Report, review for clear error is
appropriate

CONCLUSION

Careful review of Judge Netburn’s thorough and well-reasoned Report reveals that there
is no facial error in its conclusions. Accordingly, the Court adopts the Report, which is
incorporated by reference herein, without modification The Court therefore denies the petition
for habeas corpus. The Court respectfully directs the Clerk of Court to terminate the motions
pending at Dkts. 16 and 36, and to close this case.

The parties’ failure to file written objections, as noted in the Report, precludes appellate
review of this decision. See Caia’or v. Onondaga Counly, 517 F.3d 601, 604 (2d Cir. 2008);
Small v. Sec ’y o_fHealth & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam). The
Court therefore declines to issue a certificate of appealability and certifies that any appeal from
this order would not be taken in good faith; therefore, informal pauperis status is denied for the
purpose of an appeal. Coppedge v. United States, 369 U.S. 43 8, 445 (1962).

The Court directs the Clerk to mail a copy of this decision to petitioner at the address on

file.

SO ORDERED.

all A eww

Paul A. Engelmayer g
United States District Judge

Dated: January 25, 2019
New York, New York

